Exhibit 10.4

INTREXON CORPORATION

2013 OMNIBUS INCENTIVE PLAN

Nonqualified Stock Option Agreement

No. of shares subject to

Nonqualified Stock Option:             

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) dated as of the     
day of             ,         , between Intrexon Corporation, a Virginia
corporation (the “Company”), and                      (the “Participant”), is
made pursuant and subject to the provisions of the Company’s 2013 Omnibus
Incentive Plan (the “Plan”), a copy of which is attached hereto. All terms used
herein that are defined in the Plan have the same meaning given them in the
Plan.

1. Grant of Option. Pursuant to the Plan, the Company, on             ,         
(the “Date of Grant”), granted to the Participant, subject to the terms and
conditions of the Plan and subject further to the terms and conditions set forth
herein, the right and option to purchase from the Company all or any part of an
aggregate of              shares of the Common Stock of the Company, at the
price of $             per share (which is not less than the Fair Market Value
of a share of Common Stock on the Date of Grant). This Option is intended to be
treated as a nonqualified stock option, which is not subject to Code
Section 422. This Option is exercisable as hereinafter provided.

2. Terms and Conditions. This Option is subject to the following terms and
conditions:

(a) Expiration Date. This Option shall expire at 11:59 p.m. on             ,
             (the “Expiration Date”) or such earlier time as set forth in
Sections 3, 4, 5 or 6 of this Agreement. In no event shall the Expiration Date
be later than 10 years from the Date of Grant.

(b) Vesting of Option.

(i) In General. Except as otherwise provided below, this Option shall become
exercisable with respect to              percent (    %) of the shares of Common
Stock subject to the Option (rounded to the nearest whole share) on each of the
            ,              and              anniversaries of the Date of Grant
and with respect to the remaining shares of Common Stock subject to the Option
on the              anniversary of the Date of Grant, provided the Participant
has been continuously employed by, or providing services to, the Company or an
Affiliate from the Date of Grant until such time. Once this Option has become
exercisable, it shall continue to be exercisable until the earlier of the
termination of the Participant’s rights hereunder pursuant to Sections 3, 4, 5
or 6 of this Agreement or the Expiration Date. A partial exercise of this Option
shall not affect the Participant’s right to exercise this Option with respect to
the remaining shares of Common Stock, subject to the conditions of the Plan and
this Agreement.

(ii) Change in Control. Notwithstanding the foregoing, in the event a Change in
Control occurs and no provision is made for the continuance, assumption or
substitution of the Option by the Company or its successor in connection with a
Change in Control, then, the Option shall become exercisable in full, to the
extent not exercisable previously, on the earlier of the Control Change Date or
the date the Option is to be terminated in connection with the Change in
Control, provided the Participant has remained continuously employed by, or
providing service to, the Company or any Affiliate from the Date of Grant until
such time.

(iii) Death or Disability. Notwithstanding the foregoing, this Option also shall
become exercisable in full, to the extent not then previously exercisable, in
the event the Participant’s employment or service with the Company and its
Affiliates is terminated as a result of the Participant’s death or Disability.
The Committee, in its sole discretion, shall determine whether the Participant
has a Disability for purposes of this Agreement.

 

9



--------------------------------------------------------------------------------

(c) Method of Exercise and Payment for Shares. This Option shall be exercised by
delivering written notice of exercise, along with the Option price for the
portion of the Option being exercised and all applicable tax withholdings, to
the attention of the Company’s Secretary at the Company’s address specified in
Section 10 below. The exercise date shall be the date of delivery. The
Participant shall pay the Option price and all applicable tax withholdings in
cash or cash equivalent acceptable to the Committee. However, the Committee in
its discretion may, but is not required to, allow the Participant to pay the
Option price and tax withholdings (i) by surrendering shares of Common Stock the
Participant already owns, (ii) by a cashless exercise through a broker, (iii) by
means of a “net settlement” procedure, (iv) by such other medium of payment as
the Committee shall authorize or (v) by any combination of the allowable methods
of payment set forth herein.

(d) Transferability. Except as provided herein, this Option is nontransferable
and, during the Participant’s lifetime, only the Participant may exercise this
Option. Notwithstanding the foregoing, this Option may be transferred by will or
the laws of descent and distribution, and during the Participant’s lifetime, may
be transferred by the Participant to immediate family members or trusts or other
entities on behalf of the Participant and/or immediate family members or for
charitable donations. Any such transfer will be permitted only if (i) the
Participant does not receive any consideration for the transfer and (ii) the
Committee expressly approves the transfer. Any transferee to whom this Option is
transferred shall be bound by the same terms and conditions that governed this
Option during the time it was held by the Participant (which terms and
conditions shall still be read from the perspective of the Participant);
provided, however, that the transferee may not transfer this Option except by
will or the laws of descent and distribution. Any such transfer shall be
evidenced by an appropriate written document that the Participant executes and
the Participant shall deliver a copy thereof to the Committee on or prior to the
effective date of the transfer. No right or interest of the Participant or any
transferee in this Option shall be liable for, or subject to, any lien,
obligation or liability of the Participant or any transferee.

3. Exercise in the Event of Death or Disability. This Option shall be
exercisable for all or part of the number of shares of Common Stock that the
Participant is entitled to purchase pursuant to Section 2(b) as of the date the
Participant ceases to be employed by or provide services to the Company and its
Affiliates as a result of the Participant’s death or Disability prior to the
Expiration Date and the termination of the Participant’s rights under Sections
4, 5 or 6 of this Agreement. In that event, this Option may be exercised by the
Participant, the Participant’s estate, or the person or persons to whom the
Participant’s rights under this Option shall pass by will or the laws of descent
and distribution, for the remainder of the period preceding the Expiration Date
or within twelve (12) months after the date the Participant ceases to be
employed by or provide services to the Company and its Affiliates as a result of
the Participant’s death or Disability, whichever period is shorter.

4. Exercise After Retirement. This Option shall be exercisable for all or part
of the number of shares of Common Stock that the Participant is entitled to
purchase pursuant to Section 2(b) as of the date the Participant ceases to be
employed by, or provide services to, the Company and its Affiliates as a result
of the Participant’s Retirement prior to the Expiration Date and the termination
of the Participant’s rights under Sections 3, 5 or 6 of this Agreement. In that
event, the Participant may exercise this Option for the remainder of the period
preceding the Expiration Date or until the date that is twelve (12) months after
the date the Participant ceases to be employed by, or provide services to, the
Company and its Affiliates due to Retirement, whichever period is shorter.

5. Exercise After Termination of Employment or Service. This Option shall be
exercisable for all or part of the number of shares of Common Stock that the
Participant is entitled to purchase pursuant to Section 2(b) as of the date the
Participant ceases to be employed by, or provide services to, the Company and
its Affiliates, if the Participant ceases to be employed by, or provide services
to, the Company and its Affiliates other than as a result of the Participant’s
death, Disability or Retirement and other than as the result of termination of
service or employment by the Company or any Affiliate for Cause prior to the
Expiration Date and the termination of the Participant’s rights under
Sections 3, 4 or 6 of this Agreement. In that event, the Participant may
exercise this Option for the remainder of the period preceding the Expiration
Date or until the date that is ninety (90) days after the date Participant
ceases to be employed by, or provide services to, the Company and its
Affiliates, whichever period is shorter.

6. Termination of Employment or Service for Cause. Notwithstanding any other
provision of this Agreement, all rights hereunder will be immediately
discontinued and forfeited, and the Company shall not have any further
obligation hereunder to the Participant, and the Option will not be exercisable
for any number of shares of

 

10



--------------------------------------------------------------------------------

Common Stock (even if the Option previously became exercisable), on and after
the time the Participant is discharged from employment or service with the
Company and its Affiliates by the Company or an Affiliate for Cause.

7. Agreement to Terms of the Plan and Agreement. The Participant has received a
copy of the Plan, has read and understands the terms of the Plan and this
Agreement, and agrees to be bound by their terms and conditions.

8. Tax Consequences. The Participant acknowledges (i) that there may be adverse
tax consequences upon acquisition or disposition of the shares of Common Stock
received upon exercise of this Option and (ii) that Participant should consult a
tax adviser prior to such acquisition or disposition. The Participant is solely
responsible for determining the tax consequences of the Option and for
satisfying the Participant’s tax obligations with respect to the Option
(including, but not limited to, any income or excise tax as resulting from the
application of Code Section 409A), and the Company shall not be liable if this
Award is subject to Code Section 409A.

9. Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle the Participant to a fractional share such
fractional share shall be disregarded.

10. Change in Capital Structure. The terms of this Option shall be adjusted in
accordance with the terms and conditions of the Plan as the Committee determines
is equitably required in the event the Company effects one or more stock
dividends, stock splits, subdivisions or consolidations of shares or other
similar changes in capitalization.

11. Notice. Any notice or other communication given pursuant to this Agreement,
or in any way with respect to this Option, shall be in writing and shall be
personally delivered or mailed by United States registered or certified mail,
postage prepaid, return receipt requested, to the following addresses:

 

If to the Company:    Intrexon Corporation       20374 Seneca Meadows Parkway   
   Germantown, MD 20876       Attention: Secretary    If to the Participant:   

 

     

 

     

 

  

12. Shareholder Rights. The Participant shall not have any rights as a
shareholder with respect to shares of Common Stock subject to this Option until
the issuance of the shares of the Common Stock upon exercise of the Option.

13. No Right to Continued Employment or Service. Neither the Plan, the granting
of this Option nor any other action taken pursuant to the Plan or this Option
constitutes or is evidence of any agreement or understanding, expressed or
implied, that the Company or any Affiliate shall retain the Participant as an
employee or other service provider for any period of time or at any particular
rate of compensation.

14. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.

15. Conflicts. In the event of any conflict between the provisions of the Plan
and the provisions of this Agreement, the provisions of the Plan shall govern.
All references herein to the Plan shall mean the Plan as in effect on the date
hereof.

16. Counterparts. This Agreement may be executed in a number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one in the same instrument.

 

11



--------------------------------------------------------------------------------

17. Miscellaneous. The parties agree to execute such further instruments and
take such further actions as may be necessary to carry out the intent of the
Plan and this Agreement. This Agreement and the Plan shall constitute the entire
agreement of the parties with respect to the subject matter hereof.

18. Section 409A. Notwithstanding any of the provisions of this Agreement, it is
intended that the Option be exempt from Section 409A of the Code.
Notwithstanding the preceding, neither the Company nor any Affiliate shall be
liable to the Participant or any other person if the Internal Revenue Service or
any court or other authority have any jurisdiction over such matter determines
for any reason that the Option is subject to taxes, penalties or interest as a
result of failing to be exempt from, or comply with, Section 409A of the Code.

19. Governing Law. This Agreement shall be governed by the laws of the State of
Virginia, except to the extent federal law applies.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.

 

COMPANY: INTREXON CORPORATION By:  

 

Name:  

 

Title:  

 

PARTICIPANT:

 

[Participant’s Name]

 

12